Citation Nr: 0433953	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-14 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, the RO established 
service connection for PTSD, originally assigning a 50 
percent rating, effective April 5, 2000.  In a May 2002 
rating decision, the RO increased the disability rating from 
a 50 percent to a 70 percent rating, effective April 5, 2000.

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  AB 
v. Brown, 6 Vet.App. 35, 38 (1993).  

In a June 2003 rating decision, the RO denied entitlement to 
service connection for individual unemployability.  The 
veteran did not perfect an appeal with respect to that issue.  
Consequently, the issue on appeal is limited to that set 
forth on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  The veteran 
contends that he is entitled to a higher rating for service-
connected PTSD.  A review of the clinical record shows that 
the veteran has demonstrated problems with maintaining 
employment and has worked numerous jobs over the years.  
Normally, he walks off the job or is fired as a result of an 
angry exchange with his employer.  The veteran acknowledged 
having a problem with authority figures and has indicated 
that he prefers to be alone.  VA outpatient treatment records 
show that his Global Assessment Functioning (GAF) score has 
been 45 (equivalent to "serious" impairment in 
functioning), until the June 2003 examination, when he was 
assigned a GAF score of 60 (equivalent to "moderate" 
impairment in functioning).

When examined in June 2003, the veteran reported that he had 
purchased a boat and that he was not working or looking for 
employment any more.  The examiner, a clinical psychologist, 
stated that, "The examiner cannot state that he [the veteran] 
is precluded from being employed due to his PTSD symptoms 
only."  In the examiner's opinion, the main source of the 
veteran's unemployability is his lack of motivation, a desire 
to be unemployed and a preference to sailing and a solitary 
existence.  

The Board observes that the examiner did not state 
specifically whether or not the veteran's lack of motivation 
and his preference for a solitary existence are symptoms of 
his PTSD.  Consequently, further clarification is needed.  

In view of the forgoing, the Board remands this case to the 
RO for the following actions:  

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to his claim for an increase.

2.  To ensure the evidence of record is 
complete, obtain the veteran's medical 
records for any psychiatric treatment 
received at the Daytona Beach, Florida, 
VA Outpatient Clinic since March 2003.

3.  After obtaining the most recent VA 
treatment records, to the extent they are 
available, the veteran's claims folder 
should be reviewed by the examiner who 
evaluated the veteran in June 2003 for 
the purpose of providing an addendum to 
the June 2003 VA examination report.  If 
that examiner is no longer available, 
then another examiner should review the 
veteran's clinical record.  Also, if 
additional examination is deemed to be 
necessary, that should be accomplished.  
The claims folder should be made 
available for use in studying the case.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran's lack 
of motivation and preference of a 
solitary lifestyle may be associated with 
service-connected disability.  In 
particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current lack of motivation 
and preference of a solitary lifestyle is 
related to the veteran's service-
connected PTSD?    

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




